

SUBSCRIPTION AGREEMENT
 
Epic Energy Resources, Inc.
1450 Lake Robbins Drive, Suite 160
The Woodlands, Texas 77380
Attention: Mike Kinney


Ladies and Gentlemen:
 
1.           Subscription.
 
(a)           The undersigned (“Subscriber”) hereby subscribes to purchase the
number of shares (the “Shares”) of Series A Convertible Preferred Stock (“Series
A Preferred Stock”) set forth on the signature page hereto, of Epic Energy
Resources, Inc., a Colorado corporation (the “Company”).
 
(b)           The offering of Series A Preferred Stock by the Company pursuant
to this Subscription Agreement is available only to an “accredited investor,” as
defined in Rule 501 of Regulation D (“Rule 501”) under the Securities Act of
1933, as amended (the “Securities Act”).
 
2.           Closing.
 
(a)           Upon (i) acceptance of this Subscription Agreement by the Company
and its receipt of the funds from Subscriber specified herein, (ii) Subscriber’s
compliance with all terms and provisions of this Subscription Agreement and
(iii) the satisfaction of the terms and conditions set forth herein, the Company
shall issue to Subscriber a share certificate representing the Shares.
 
(b)           Within 20 days of the consummation of the transaction, the Company
will mail to the Subscriber a certificate representing the Shares acquired by
the Subscriber.
 
3.           Applicable Documents.  Subscriber acknowledges receipt of the
following documents in addition to this Subscription Agreement:
 
(a)           the confidential private placement memorandum of the Company dated
as of March 13, 2010 (the “Private Placement Memorandum”), and
 
(b)           the Amendment to the Articles of Incorporation for the Series A
Preferred Stock.
 
4.           Deliveries by Subscriber.  Subscriber hereby delivers to the
Company:
 
(a)           a check, wire receipt confirmation or other form of immediately
available funds, made payable to the order of the Company or directed to an
account specified by the Company, in the amount set forth on the signature page
hereto, in payment for the right to be issued the Series A Preferred Stock
subscribed for hereunder;
 
(b)           a completed and executed Appendix A to the Subscription Agreement;
and

 

--------------------------------------------------------------------------------

 
 
(c)           this executed Subscription Agreement.
 
5.           Conditions to Closing.  The obligation of the Company to consummate
the transactions shall be subject to the satisfaction or waiver of the following
conditions:
 
(a)           the holders of the Company’s Series C warrants tender, and do not
withdraw, 100% of the Company’s outstanding Series C warrants, as contemplated
by the confidential private placement memorandum;
 
(b)           the holders of the Company’s Series D warrants tender, and do not
withdraw, 100% of the Company’s outstanding Series D warrants, as contemplated
by the confidential private placement memorandum;
 
(c)           the Company’s sale of a minimum of 3,500,000 shares of the
Company’s Series A Preferred Stock, as contemplated in the confidential private
placement memorandum;
 
(d)           holders of at least 90% of the outstanding principal amount of the
Company’s 10% Secured Debentures with a maturity date of December 5, 2012,
execute the Waiver and Amendment to Debentures and the Amendment to Securities
Purchase Agreement, as contemplated by the confidential private placement
memorandum; and
 
(e)           the exchange by Company’s management of deferred compensation for
prior periods and a permanent reduction of their 2010 base salaries for
1,000,000 shares of the Company’s Series A Preferred Stock, as contemplated in
the confidential private placement memorandum.
 
6.           Representations, Warranties and Covenants of
Subscriber.  Subscriber hereby represents, warrants and covenants to the Company
and its representatives as follows:
 
(a)           Subscriber has full power and authority to execute and deliver
this Subscription Agreement and to perform its obligations hereunder and such
actions, if applicable, have been duly authorized by all requisite action,
corporate, partnership or otherwise.
 
(b)           The execution and delivery by Subscriber of this Subscription
Agreement and the performance by Subscriber of its obligations hereunder do not
and will not violate any provision of law, any order of any court or other
agency of government, and do not and will not result in a material breach of or
constitute (with due notice or lapse of time or both) a material default under
any provision of any indenture, agreement or other instrument to which
Subscriber, or any of its properties or assets, is bound.
 
(c)           This Subscription Agreement has been duly executed and delivered
by Subscriber and, upon acceptance and execution by the Company, will constitute
the legal, valid and binding obligation of Subscriber, enforceable in accordance
with its terms.
 
(d)           Subscriber is (i) a citizen of the United States and is at least
21 years of age or (ii) a corporation or other legal entity formed and duly
organized under the laws of the United States or a state thereof, and the offer
to purchase the Shares was made and accepted by the Subscriber in the United
States.

 
2

--------------------------------------------------------------------------------

 
 
(e)           Subscriber is an “accredited investor,” as defined in Rule 501
under the Securities Act, and the certifications made, and information
furnished, by Subscriber in Appendix A attached hereto in connection with this
subscription are true and complete.
 
(f)           The acquisition of the Shares by Subscriber is for Subscriber’s
own account, is for investment purposes only, and is not with a view to, nor for
offer or sale in connection with, the distribution of the Shares.  Subscriber is
not participating, does not have a participation in, and does not contemplate
any participation in such distribution or the underwriting of any such
distribution.
 
(g)           Subscriber has no present intention of selling or otherwise
disposing of the Shares in violation of the Securities Act or other applicable
securities laws of any state.
 
(h)           Subscriber is able to bear the economic risk of the investment in
the Company for an indefinite period of time.  Subscriber understands that the
Series A Preferred Stock being offered hereunder has not been registered under
the Securities Act or the securities laws of any state and, therefore, cannot be
sold unless such Series A Preferred Stock is subsequently registered under the
Securities Act and any applicable securities laws of any state or exemptions
from registration thereunder are available.  Subscriber further understands that
only the Company can take action to register the Series A Preferred Stock which
the Company has agreed to do pursuant to that certain Registration Rights
Agreement dated the date hereof.
 
(i)            Subscriber has such knowledge and experience in financial,
investing and business matters as to be capable of evaluating the risks and
merits of this investment in the Company and protecting Subscriber’s interests
in connection with such investment.
 
(j)            If Subscriber is a corporation, trust, partnership or other
organization, Subscriber is not an “investment company,” as defined in Section
3(a) of the Investment Company Act of 1940, as amended (the “Investment Company
Act”), or an entity that would be an “investment company” but for the exception
provided for in Section 3(c)(1) or Section 3(c)(7) of the Investment Company
Act.
 
(k)           Subscriber confirms that it understands and has fully considered
for purposes of this investment (i) that the Shares being offered are
speculative investments which involve a high degree of risk of loss by
Subscriber of its entire investment therein, and (ii) that there are substantial
restrictions on the transferability of, and there will be no public market for,
the Shares and accordingly, it may not be possible for Subscriber to liquidate
its investment in the Company.
 
(l)            Subscriber is aware that no federal or state governmental
authority has made any finding or determination as to the fairness of an
investment in the Company, or any recommendation or endorsement with respect
thereto.
 
(m)          The funds provided to the Company for Subscriber’s payment are
either separate property or community property over which Subscriber has the
right of control or are otherwise funds as to which Subscriber has the sole
right of management.

 
3

--------------------------------------------------------------------------------

 
 
(n)           Subscriber was not contacted by the Company or its representatives
for the purpose of investing in any securities of the Company offered hereby
through any advertisement, article, mass mailing, cold call, notice or any other
communication published in any newspaper, magazine, or similar media or
broadcast over television or radio, or any seminar or meeting whose attendees
were invited by any general advertising.
 
(o)           Subscriber understands that the Shares are being offered and sold
to it in reliance upon specific exemptions from the registration requirements of
the Securities Act and state securities laws, and that the Company is relying
upon the truth and accuracy of, and the Subscriber’s compliance with, the
representations, warranties, agreements, acknowledgements and understandings of
the Subscriber set forth herein and in Appendix A attached hereto, in order to
determine the availability of such exemptions and the eligibility of the
Subscriber to acquire the Shares.
 
(p)           Subscriber confirms that, in making Subscriber’s decision to
purchase the Shares hereby subscribed for, Subscriber has relied solely upon
independent investigations made by Subscriber or Subscriber’s representative(s),
including Subscriber’s own professional tax and other advisers and that
Subscriber and such representatives have had access to and an opportunity to
inspect all relevant information relating to the Company (including all
documents referenced herein) sufficient to enable Subscriber to evaluate the
merits and risks of Subscriber’s purchase of the Shares hereunder.
 
(q)           Subscriber has had the opportunity to ask questions of officers of
the Company and has received satisfactory answers respecting, and has obtained
such additional information as Subscriber has desired regarding the business,
financial condition and affairs of the Company.
 
(r)           Subscriber is not acquiring the Shares with a view to realizing
any benefits under the United States federal income tax laws with respect to
Subscriber’s share of any losses or expenses of the Company, and no
representations have been made to Subscriber that any such benefits will be
available as a result of Subscriber’s acquisition, ownership or disposition of
the Shares.
 
(s)           All information that Subscriber has supplied to the Company or its
representatives or agents, including the information herein and in Appendix A
attached hereto, in connection with the determination of whether to accept
Subscriber’s subscription, is true and complete.
 
7.           Representations, Warranties and Covenants of the Company.  The
Company represents, warrants and covenants to Subscriber as follows:
 
(a)           The Company is a corporation duly organized, validly existing and
in good standing under the laws of the State of Colorado and is duly licensed or
qualified to transact business as a foreign corporation and is in good standing
in each jurisdiction in which the nature of the business transacted by it or the
character of the properties owned or leased by it requires such licensing or
qualification, except where the failure to be so licensed or qualified would not
reasonably be expected to have a material adverse effect on the business,
condition (financial or otherwise) or assets of the Company.  The Company has
full power and authority, corporate or otherwise, to own and hold its properties
and to carry on its business as now conducted and as proposed to be conducted,
to execute, deliver and perform this Subscription Agreement and all other
documents required to complete the subscription hereunder and to issue, sell and
deliver the Shares.

 
4

--------------------------------------------------------------------------------

 
 
(b)           The execution and delivery of this Subscription Agreement and the
performance by the Company of its obligations hereunder, including the issuance
of any Series A Preferred Stock pursuant hereto, has been duly authorized by all
requisite action, corporate or otherwise, and do not and will not violate any
provision of law, any order of any court or other agency of government or the
Articles of Incorporation or Bylaws of the Company, as may be amended to date,
and do not and will not result in a material breach of or constitute (with due
notice or lapse of time or both) a material default under any provision of any
indenture, agreement or other instrument to which the Company, or any of its
properties or assets, is bound.
 
(c)           The issuance, sale or delivery of the Series A Preferred Stock is
not subject to any preemptive or antidilutive right of the equity holders of the
Company or any other party or to any right of first refusal or other right in
favor of any person that has not been waived except for the antidilution
provisions applicable to the Company’s Series C Warrants and Series D Warrants
as set forth in the Private Placement Memorandum.
 
(d)           Upon acceptance by the Company, this Subscription Agreement shall
be duly executed and delivered by the Company and shall constitute the legal,
valid and binding obligation of the Company enforceable in accordance with its
terms. Upon issuance, the Series A Preferred Stock issued hereunder will be duly
authorized, validly issued, fully paid and non-assessable, except as such
non-assessability may be affected by the Colorado Business Corporation Act.
 
(e)           There is no action, suit, proceeding at law or in equity,
arbitration or administrative or other proceeding pending, or to the Company’s
knowledge threatened, against or affecting the Company or any of their
properties or rights which would reasonably be expected to have a material
adverse effect on the Company’s business, condition (financial or otherwise) or
assets.
 
8.           Transfer Restrictions.
 
(a)           Subscriber agrees that it will not sell or otherwise dispose of
the Shares unless such sale or other disposition has been registered or is
exempt from registration under the Securities Act and has been registered or
qualified or is exempt from registration or qualification under applicable
securities laws of any state. Subscriber agrees that, prior to selling or
otherwise disposing of any of the Shares pursuant to an exemption under the
Securities Act, the Company may require an opinion of counsel selected by the
Company, the form and substance of which opinion shall be reasonably
satisfactory to the Company, to the effect that such sale or disposition does
not require registration of such Shares under the Securities Act.

 
5

--------------------------------------------------------------------------------

 

(b)           The Subscriber hereby covenants with the Company not to make any
sale of the Shares under the Registration Statement without complying with the
provisions of this Agreement and without effectively causing the prospectus
delivery requirement under the Securities Act to be satisfied (whether
physically or through compliance with Rule 172 under the Securities Act or any
similar rule), and the Subscriber acknowledges and agrees that such Shares are
not transferable on the books of the Company unless the certificate submitted to
the transfer agent evidencing the Shares is accompanied by a separate
Subscriber’s Certificate of Subsequent Sale: (i) in the form of Appendix B
hereto, (ii) executed by an officer of, or other authorized person designated
by, the Subscriber, and (iii) to the effect that (A) the Shares have been sold
in accordance with the Registration Statement, the Securities Act, and any
applicable state securities or Blue Sky laws, and (B) the prospectus delivery
requirement effectively has been satisfied.  The Subscriber acknowledges that
there may occasionally be times when the Company must suspend the use of the
prospectus (the “Prospectus”) forming a part of the Registration Statement (a
“Suspension”) until such time as an amendment to the Registration Statement has
been filed by the Company and declared effective by the Commission, or until
such time as the Company has filed an appropriate report with the Commission
pursuant to the Exchange Act.  Without the Company’s prior written consent,
which consent shall not unreasonably be withheld or delayed, the Subscriber
shall not use any written materials to offer the Shares for resale other than
the Prospectus, including any “free writing prospectus” as defined in Rule 405
under the Securities Act.  The Subscriber covenants that it will not sell any
Shares pursuant to said Prospectus during the period commencing at the time when
the Company gives the Subscriber written notice of the suspension of the use of
said Prospectus and ending at the time when the Company gives the Subscriber
written notice that the Subscriber may thereafter effect sales pursuant to said
Prospectus.  Notwithstanding the foregoing, the Company agrees that no
Suspension shall be for a period of longer than 60 consecutive days, and no
Suspension shall be for a period longer than 120 days in the aggregate in any 12
month period.  The Subscriber further covenants to notify the Company promptly
of the sale of all of its Shares. The term “Registration Statement” shall
include any preliminary prospectus, final prospectus, free writing prospectus,
exhibit, supplement, or amendment included in or relating to, and any document
incorporated by reference in, the Registration Statement.  At any time that the
Subscriber is an affiliate of the Company, any resale of the Shares that
purports to be effected under Rule 144 shall comply with all of the requirements
of such rule, including the “manner of sale” requirements set forth in Rule
144(f).
 
(c)           The Subscriber understands that, until such time as the
Registration Statement has been declared effective or the Shares may be sold
pursuant to Rule 144 under the Securities Act without any restriction as to the
number of securities as of a particular date that can then be immediately sold,
the Shares will bear a restrictive legend in substantially the following form:
 
“THE SHARES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) OR THE SECURITIES LAWS
OF ANY STATE OR OTHER JURISDICTION.  THE SHARES MAY NOT BE OFFERED, SOLD,
PLEDGED, OR OTHERWISE TRANSFERRED EXCEPT (1) PURSUANT TO AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT, OR (2) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT, IN EACH CASE IN ACCORDANCE WITH
ALL APPLICABLE STATE SECURITIES LAWS AND THE SECURITIES LAWS OF OTHER
JURISDICTIONS, AND IN THE CASE OF A TRANSACTION EXEMPT FROM REGISTRATION, UNLESS
THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO IT
THAT SUCH TRANSACTION DOES NOT REQUIRE REGISTRATION UNDER THE SECURITIES ACT AND
SUCH OTHER APPLICABLE LAWS.”

 
6

--------------------------------------------------------------------------------

 
 
(d)           The Company agrees that following such time as the legend referred
to in Section 8(c) is no longer required, it will, no later than ten trading
days following the delivery by a Subscriber to the Company or the Transfer Agent
of a certificate representing the Shares, as the case may be, issued with a
restrictive legend, deliver or cause to be delivered to such Subscriber a
certificate representing such shares that is free from all restrictive and other
legends.  The Company shall cause legal counsel to issue an opinion to the
Transfer Agent promptly if the Transfer Agent conditions the removal of the
legend on receipt of such an opinion. The Transfer Agent and any applicable
broker shall each be instructed not to recognize any transfer by a Subscriber
that does not comply with this Agreement.
 
(e)           Subscriber acknowledges and agrees that it has received material
nonpublic information in connection with the transactions contemplated by this
Agreement and that it will not sell or otherwise dispose of any of the Shares
unless such material nonpublic information has been publicly disclosed or no
longer constitutes material nonpublic information.
 
9.           Authorization of Common Stock.  The Company shall use its
reasonable best efforts to take all action necessary in accordance with
applicable law and the Articles of Incorporation and Bylaws to duly call and
hold a meeting of the Company’s stockholders (the “Company Meeting”) for the
purpose of considering and voting upon a proposal to amend the Articles of
Incorporation to increase the number of shares of Common Stock authorized for
issuance by the Company to a number of shares sufficient to satisfy the
requirements of the Company, which shall be no less 250,000,000 shares of Common
Stock (the “Proposed Share Increase”).  The Company shall take all commercially
reasonable action necessary to hold the Company Meeting on or prior to June 1,
2010, including complying with the Exchange Act.  The Company shall not require
any vote greater than a majority of the outstanding shares of capital stock of
the Company entitled to vote thereon, and a majority of the outstanding stock of
each class entitled to vote thereon as a class, for approval of the Proposed
Share Increase.

 
7

--------------------------------------------------------------------------------

 

10.           Limited Conversion of Shares.  Notwithstanding anything herein to
the contrary, the Company shall not effect any conversion of the Shares, and a
Subscriber shall not have the right to convert any portion of the Shares, to the
extent that, after giving effect to the conversion set forth on the applicable
notice of conversion, such Subscriber (together with such Subscriber’s
Affiliates, and any Persons acting as a group together with such Subscriber or
any of such Subscriber’s Affiliates) would beneficially own in excess of the
Beneficial Ownership Limitation (as defined below).  For purposes of the
foregoing sentence, the number of shares of Common Stock beneficially owned by
such Subscriber and its Affiliates shall include the number of shares of Common
Stock issuable upon conversion of the Shares with respect to which such
determination is being made, but shall exclude the number of shares of Common
Stock which are issuable upon (i) conversion of the remaining, unconverted
Shares beneficially owned by such Subscriber or any of its Affiliates and (ii)
exercise or conversion of the unexercised or unconverted portion of any other
securities of the Company  subject to a limitation on conversion or exercise
analogous to the limitation contained herein (including, without limitation, the
Shares) beneficially owned by such Subscriber or any of its Affiliates.  Except
as set forth in the preceding sentence, for purposes of this Section 10,
beneficial ownership shall be calculated in accordance with Section 13(d) of the
Exchange Act and the rules and regulations promulgated thereunder.  To the
extent that the limitation contained in this Section 10 applies, the
determination of whether the Shares is convertible (in relation to other
securities owned by such Subscriber together with any Affiliates) and of how
many shares of Shares are convertible shall be in the sole discretion of such
Subscriber, exercised in good faith, and the submission of a notice of
conversion shall be deemed to be such Subscriber ’s determination of whether the
Shares may be converted (in relation to other securities owned by such
Subscriber together with any Affiliates) and how many Shares are convertible, in
each case subject to the Beneficial Ownership Limitation. To ensure compliance
with this restriction, each Subscriber will be deemed to represent to the
Company each time it delivers a notice of conversion that has not violated the
restrictions set forth in this paragraph and the Company shall have no
obligation to verify or confirm the accuracy of such determination.  In
addition, a determination as to any group status as contemplated above shall be
determined in accordance with Section 13(d) of the Exchange Act and the rules
and regulations promulgated thereunder.  For purposes of this Section 10, in
determining the number of outstanding shares of Common Stock, a Subscriber may
rely on the number of outstanding shares of Common Stock as stated in the most
recent of the following: (i) the Company’s most recent periodic or annual report
filed with the Securities and Exchange Commission, as the case may be, (ii) a
more recent public announcement by the Company or (iii) a more recent written
notice by the Company or its transfer agent setting forth the number of shares
of Common Stock outstanding.  Upon the written or oral request of a Subscriber,
the Company shall within two business days confirm orally and in writing to such
Subscriber the number of shares of Common Stock then outstanding.  In any case,
the number of outstanding shares of Common Stock shall be determined after
giving effect to the conversion or exercise of securities of the Company,
including the Shares, by such Subscriber or its Affiliates since the date as of
which such number of outstanding shares of Common Stock was reported. The
“Beneficial Ownership Limitation” shall be 9.9% of the number of shares of the
Common Stock outstanding immediately after giving effect to the issuance of
Common Stock issuable upon conversion of Shares held by the applicable
Subscriber.  A Subscriber, upon not less than 61 days’ prior notice to the
Company, may increase or decrease the Beneficial Ownership Limitation provisions
of this Section 10 applicable to its Shares provided that the Beneficial
Ownership Limitation in no event exceeds 9.9% of the number of shares of the
Common Stock outstanding immediately after giving effect to the issuance of
Common Stock upon conversion of this Shares held by the Subscriber and the
provisions of this Section 10 shall continue to apply.  Any such increase or
decrease will not be effective until the 61st day after such notice is delivered
to the Company and shall only apply to such Subscriber and no other
Subscriber.  The provisions of this paragraph shall be construed and implemented
in a manner otherwise than in strict conformity with the terms of this Section
10 to correct this paragraph (or any portion hereof) which may be defective or
inconsistent with the intended Beneficial Ownership Limitation contained herein
or to make changes or supplements necessary or desirable to properly give effect
to such limitation.  The limitations contained in this paragraph shall apply to
a successor Subscriber of Shares.
 
11.           Indemnification.  Subscriber recognizes that the offer and sale of
Series A Preferred Stock to Subscriber will be based on the representations,
warranties, covenants and agreements made by Subscriber herein and on the
certifications made, and information furnished, by Subscriber in Appendix A
attached hereto.  Subscriber hereby agrees to indemnify and hold harmless the
Company and its directors, members, officers, employees, consultants,
representatives and agents against and from any and all causes of action,
charges, claims, damages, demands, liabilities, losses, obligations, penalties
and other recoveries and any and all related costs and expenses (including,
without limitation, reasonable attorneys’ fees) arising, directly or indirectly,
from:

 
8

--------------------------------------------------------------------------------

 
 
(a)           any material breach by Subscriber of the representations,
warranties or covenants made by Subscriber herein or in Appendix A attached
hereto;
 
(b)           any material omission of fact by Subscriber herein or in Appendix
A attached hereto; or
 
(c)           any resale or other distribution of Series A Preferred Stock by
Subscriber in violation of the Securities Act or any securities laws of any
applicable state or foreign jurisdiction.
 
12.           Revocation.  Subscriber acknowledges that upon delivery of this
Subscription Agreement to the Company, it may not cancel, terminate or revoke
this Subscription Agreement or any agreement of the Subscriber made hereunder
and that this Subscription Agreement shall survive the death or disability of
the Subscriber (as applicable) and shall be binding upon the Subscriber’s heirs,
executors, administrators, legal representatives, successors and assigns, as
applicable.
 
13.           Survival.  All representations, certifications, warranties,
understandings, covenants, agreements and furnished information contained in
this Subscription Agreement (including, without limitation, the indemnification
provisions hereof) and in Appendix A attached hereto shall survive the
acceptance of this Subscription Agreement by the Company, the issuance and
delivery of the Shares to Subscriber and the liquidation, dissolution or
termination (as applicable) of Subscriber.
 
14.           Governing Law.  This Subscription Agreement shall be governed by,
construed under, and enforced in accordance with the laws of the State of Texas,
without regard to its conflict of laws rules.
 
15.           Execution in Counterparts.  This Subscription Agreement may be
executed in multiple counterparts each of which shall be deemed an original and
all of which shall constitute one instrument.
 
16.           Further Assurances.  In connection with this Subscription
Agreement and the transactions contemplated hereby, Subscriber shall execute and
deliver any additional documents and instruments and perform any additional acts
that may be necessary or appropriate to effectuate and perform the provisions of
this Subscription Agreement and those transactions.
 
17.           Severability.  If any provision of the Subscription Agreement is
rendered or declared illegal or unenforceable by reason of any existing or
subsequently enacted legislation or by decree of a court of last resort, the
Company and Subscriber shall promptly meet and negotiate substitute provisions
for those rendered or declared illegal or unenforceable and amend this
Subscription Agreement accordingly, but all of the remaining provisions of this
Subscription Agreement shall remain in full force and effect.

 
9

--------------------------------------------------------------------------------

 
 
18.           Entire Agreement.  This Subscription Agreement and the documents
referenced herein constitute the entire agreement among the parties with respect
to the subject matter hereof and supersede all prior agreements and
understandings, both written and oral, among the parties with respect to the
subject matter hereof.  Each party to this Agreement agrees that (a) no other
party to this Subscription Agreement (including their respective agents and
representatives) has made any representation, warranty, covenant or agreement to
or with such party relating to this Subscription Agreement, the documents
referenced herein, the Company or the Series A Preferred Stock offered
hereunder, other than those expressly set forth in the Subscription Agreement
and the documents referenced herein, and (b) such party has not relied upon any
representation, warranty, covenant or agreement relating to this Subscription
Agreement, the documents referenced herein, the Company or the Series A
Preferred Stock offered hereunder, other than those referred to in clause (a)
above.
 
19.           Construction and Captions.  Unless the context requires otherwise:
(a) any pronoun used in this Subscription Agreement shall include the
corresponding masculine, feminine or neuter forms, and the singular form of
nouns, pronouns and verbs shall include the plural and vice versa; and (b) the
term “include” or “includes” means includes, without limitation, and “including”
means including, without limitation.  The section headings appearing herein are
inserted for convenience of reference only and are not intended to be a part of
or to affect the meaning or interpretation of this Subscription Agreement.
 
[SIGNATURE PAGE FOLLOWS]

 
10

--------------------------------------------------------------------------------

 

EPIC ENERGY RESOURCES, INC.
SIGNATURE PAGE
 
IN WITNESS WHEREOF, the undersigned has executed this signature page evidencing
its subscription to purchase the Shares in the Company, and has completed
Appendix A, attached hereto.

 
Number of Shares subscribed:
     
____________ Series A Preferred Stock
Signature:
         
Print Name:
 
Price Per Share:  $1.00
     
Total Price:  $_______________________
 



NOTE:  PLEASE DO NOT DATE THIS AGREEMENT AS IT WILL BE DATED IF AND WHEN
ACCEPTED BY THE COMPANY.


IN WITNESS WHEREOF, the Company has agreed to and accepted this Subscription
Agreement subject to the terms and conditions hereof as of the day and year set
forth below.
 
Date:   ___________________, 2010:
 

 
EPIC ENERGY RESOURCES, INC.
     
By:     
   
Name:
 
Title:


 
 

--------------------------------------------------------------------------------

 

Appendix A


CERTIFICATION OF STATUS AS AN ACCREDITED INVESTOR


Subscriber, a party to the Subscription Agreement (the “Subscription Agreement”)
between Epic Energy Resources, Inc. (the “Company”) and Subscriber, hereby
certifies, pursuant to Section 6(e) of the Subscription Agreement, as set forth
below.  Terms not otherwise defined herein shall have the meanings given to such
terms in the Subscription Agreement.


Subscriber is an “Accredited Investor,” as defined in Rule 501 of the Securities
Act.  Subscriber meets each of the following “Accredited Investor” categories
marked with an “X”:


_____
i.
a bank as defined in Section 3(a)(2) of the Securities Act, or a savings and
loan association or other institution as defined in Section 3(a)(5)(A) of the
Securities Act, whether acting in its individual or fiduciary capacity;
     
_____
ii.
a broker or dealer registered pursuant to Section 15 of the Securities Exchange
Act of 1934, as amended;
     
_____
iii.
an insurance company as defined in Section 2(13) of the Securities Act;
     
_____
iv.
an investment company registered under the Investment Company Act;
     
_____
v.
a business development company as defined in Section 2(a)(48) of the Investment
Company Act;
     
_____
vi.
a Small Business Investment Company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958, as amended;
     
_____
vii.
a plan established and maintained by a state, its political subdivisions, or any
agency or instrumentality of a state or its political subdivisions, for the
benefit of its employees, if such plan has total assets in excess of $5,000,000;
     
_____
viii.
an employee benefit plan within the meaning of Title I of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), if either
     
_____
 
(a)
the investment decision is made by a plan fiduciary, as defined in Section 3(21)
of ERISA, which is either a bank, savings and loan association, insurance
company or registered investment adviser,
       
_____
 
(b)
the employee benefit plan has total assets in excess of $5,000,000, or
       
_____
 
(c)
the plan is a self-directed plan with investment decisions made solely by
persons that are Accredited Investors;

 
 
2

--------------------------------------------------------------------------------

 
 
_____
ix.
a private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940, as amended;
     
_____
x.
an organization described in Section 501(c)(3) of the Internal Revenue Code of
1986, as amended, corporation, Massachusetts or similar business trust, or
partnership not formed for the specific purpose of making an investment in the
Partnership, with total assets in excess of $5,000,000;
     
_____
xi.
a director, executive officer, or general partner of the issuer of the interests
being offered or sold, or a director or executive officer of that issuer;
     
_____
xii.
a natural person whose individual net worth, or joint net worth with his or her
spouse, at the time of his or her purchase exceeds $1,000,000;
     
_____
xiii.
a natural person who has an individual income in excess of $200,000 in each of
the two most recent years or joint income1 with that person’s spouse in excess
of $300,000 in each of those years and has a reasonable expectation of reaching
the same income level in the current year;
     
_____
xiv.
a trust, with total assets in excess of $5,000,000, not formed for the specific
purpose of making an investment in the Company whose purchase of the Shares
offered is directed by a sophisticated person as described in Rule 506(b)(2)(ii)
of Regulation D; or
     
_____
xv.
an entity in which all of the equity owners are Accredited Investors.

 

--------------------------------------------------------------------------------

1           For purposes of this item, “joint income” means adjusted gross
income as reported for U.S. Federal income tax purposes, including any income
attributable to a spouse or to property owned by a spouse, increased by the
following amounts (including any amounts attributable to a spouse or to property
owned by a spouse):  (i) the amount of any interest income received which is
tax-exempt under Section 103 of the Code, (ii) the amount of losses claimed as a
limited partner in a limited partnership (as reported on Schedule E of Form
1040), (iii) any deduction claimed for depletion under Section 611 et seq. of
the Code, and (iv) any amount by which income from long-term capital gains has
been reduced in arriving at adjusted gross income pursuant to the provisions of
Section 1202 of the Code prior to its repeal by the Tax Reform Act of 1986.

 
3

--------------------------------------------------------------------------------

 

Appendix B
[Transfer Agent]
[Address]
 
Attention:
 
SUBSCRIBER ’S CERTIFICATE OF SUBSEQUENT SALE
 
The undersigned, [an officer of, or other person duly authorized by]
________________________________________________ hereby certifies [fill in
official name of individual or institution] that he/she [said institution] is
the Subscriber of the shares evidenced by the attached certificate, and as such,
sold such shares on ___________________________in accordance with the terms of
the [date] Purchase Agreement and in accordance with Registration Statement
number ______________________________________________________ [fill in the
number of or otherwise identify Registration Statement] or otherwise in
accordance with the Securities Act of 1933, as amended, and, in the case of a
transfer pursuant to the Registration Statement, the requirement of delivering a
current prospectus by the Company has been complied with in connection with such
sale.
 
Print or Type:
 
Name of Subscriber
(Individual or
Institution): ____________________________________
 
Name of Individual
representing Subscriber
(if an Institution) ____________________________________
 
Title of Individual
representing Subscriber
(if an Institution):
Signature by: ____________________________________
 
Individual Subscriber or
Individual representing
Subscriber : ____________________________________
Purchase Agreement

 
4

--------------------------------------------------------------------------------

 